







Exhibit 10.23
NON-QUALIFIED STOCK OPTION AGREEMENT


THIS AGREEMENT is made this day of June 22, 2018, by and between Travelzoo, a
Delaware corporation ("Company") and Michael Peterson ("Optionee"). Reference is
made to the Employment Agreement (“Employment Agreement”) entered into by and
between the Company and Optionee, for services commencing on June 22, 2018.


WHEREAS, the Company and Optionee intend that Optionee will be providing
services for the Company pursuant to an employment agreement dated June 22, 2018
(“Employment Agreement”);


WHEREAS, the Company desires to grant to Optionee the option to purchase certain
shares of its stock, in accordance with the terms of this Agreement, with such
option intended to be a nonstatutory stock option that is not an incentive stock
option within the meaning of Section 422 of the Internal Revenue Code of 1986,
as amended; and


NOW, THEREFORE, in consideration of the premises and of the mutual agreements
hereinafter set forth, it is covenanted and agreed as follows:
1.     Grant and Terms of Option. Pursuant to action of the Board of Directors
of the Company (“Board of Directors”), the Company grants, effective June 22,
2018 (“Date of Grant”) to Optionee the option to purchase all or any part of
Fifty Thousand (50,000) shares of the common stock of the Company ("Common
Stock"), to vest annually over a period of four (4) years as set forth in the
below table, at the purchase price of $16.65 per share, which is the fair market
value of the Common Stock determined as the official NASDAQ closing share price
on the Date of Grant; provided, however, that the right to exercise such option
shall be, and is hereby, restricted as follows:
(a)    No shares may be purchased prior to June 22, 2018. Subject to the terms
of this Agreement, the 50,000 stock options shall vest annually as follows:


Vesting Date
Percentage of Stock Options Vesting
On June 22, 2019
25%
On June 22, 2020
25%
On June 22, 2021
25%
On June 22, 2022
25%

On or after June 22, 2022, during the term hereof, Optionee will have become
entitled to purchase the entire number of shares (50,000 shares) to which this
option relates.


1/5

--------------------------------------------------------------------------------









(b)    In no event may this option or any part thereof be exercised after the
expiration of five (5) years from the Date of Grant, which shall be the term of
the option.
(c)    The methods by which payments are made with respect to the options
granted under this Agreement shall be determined by the Board of Directors or
its Compensation Committee, and may include, without limitation: (i) cash, (ii)
shares of stock (including, in the case of payment of the exercise price of an
award, shares issuable pursuant to the exercise of the award) held for such
period of time as may be required by the Board of Directors or its Compensation
Committee in order to avoid adverse accounting consequences and having a fair
market value on the date of delivery equal to the aggregate payments required,
or (iii) other property acceptable to the Board of Directors or its Compensation
Committee (including through the delivery of a notice that Optionee has placed a
market sell order with a broker with respect to shares of stock then issuable
upon exercise or vesting of an award, and that the broker has been directed to
pay a sufficient portion of the net proceeds of the sale to the Company in
satisfaction of aggregate payments required; provided, that payment of such
proceeds is then made to the Company upon settlement of such sale).
(d)    The option may not be exercised for a fraction of a share.
(e)    The option may not be exercised if Optionee is no longer employed by the
Company subject to the provisions of section 4 of this Agreement.
(f)    The option may not be exercised if shareholder approval is not received.
(g)    The Board of Directors or its Compensation Committee shall also determine
the methods by which shares of stock shall be delivered or deemed to be
delivered to Optionee.
2.    Anti-Dilution Provisions. In the event that, during the term of this
Agreement, there is any change in the number of shares of outstanding Common
Stock of the Company by reason of stock dividends, recapitalizations, mergers,
consolidations, split-ups, combinations or exchanges of shares and the like, not
including any issuances of shares for consideration or capital increases by the
Company, the number of shares covered by this option agreement and the price
thereof shall be adjusted, to the same proportionate number of shares and price
as in this original agreement.
3.    Non-Transferability. Neither the option hereby granted nor any rights
thereunder or under this Agreement may be assigned, transferred or in any manner
encumbered except by will or the laws of descent and distribution, and any
attempted assignment, transfer, mortgage, pledge or encumbrance except as herein
authorized, shall be void and of no effect.


The option may be exercised during Optionee's lifetime only by Optionee or his
guardian or legal representative as set forth herein.


2/5

--------------------------------------------------------------------------------









4.    Termination of Employment. In the event of the termination of the
Employment Agreement prior to its expiration, or to the extent the Company
terminates employment of Optionee, including upon death or disability,
Optionee’s (or, in the event of death, the legatee or legatees of Optionee under
his last will, or his personal representatives or distributees) right to
exercise the option, only to the extent it was vested and he was entitled to
exercise it on the date of termination of services or employment, shall continue
for 90 days after such termination but not after five (5) years from the Date of
Grant. If the Optionee (or, in the event of death, the legatee or legatees of
Optionee under his last will, or his personal representatives or distributees)
does not exercise the option within 90 days following such termination of
Employment, any unexercised vested option shall be null and void.
5.    Method of Exercise/Shares Issued on Exercise of Option. The option may be
exercised (in whole or in part) at any time during the period specified in this
Agreement, by delivering to the Secretary of the Company not less than 30 days
prior to the date of exercise (or such shorter period as the Company shall
approve) (a) a written notice of exercise designating the number of shares to be
purchased, signed by Optionee, and (b) payment of the full amount of the
purchase price of the shares with respect to which the option is exercised. If
the written notice of exercise is delivered by mail, or by any other means of
delivery, the date of delivery and the date of exercise shall be the date the
written notice is actually received by the Secretary. It is the intention of the
Company that on any exercise of this option it will transfer to Optionee shares
of its authorized but unissued stock or transfer Treasury shares or utilize any
combination of Treasury shares and authorized but unissued shares, to satisfy
its obligations to deliver shares on any exercise hereof. No rights of a
shareholder shall exist with respect to the Common Stock under this option as a
result of the mere grant of this option.
6.    Board Administration. The Board of Directors, its Compensation Committee,
or any successor or committee authorized by the Board of Directors, subject to
the express terms of this option, shall have plenary authority to interpret any
provision of this option and to make any determinations necessary or advisable
for the administration of this option and the exercise of the rights herein
granted, and may waive or amend any provisions hereof in any manner not
adversely affecting the rights granted to Optionee by the express terms hereof.
7.    Option not an Incentive Stock Option. It is intended that this option
shall not be treated as an incentive stock option under Section 422 of the
Internal Revenue Code of 1986, as amended, or otherwise qualify for any special
tax benefits to Optionee.
8.    No Contract of Employment. Nothing contained in this Agreement shall be
considered or construed as creating a contract of employment for any specified
period of time.
9.    Restrictions on Exercise. This option may not be exercised if the issuance
of Common Stock upon Optionee’s exercise or the method of payment of
consideration for such Common Stock would constitute a violation of any
applicable Federal or state securities law or other applicable law or
regulation. As a condition to the


3/5

--------------------------------------------------------------------------------









exercise of this option, the Company may require Optionee to make any
representations and warranty to the Company as may be required by any applicable
law or regulation.
10.    Termination of Option. Notwithstanding anything to the contrary herein,
this option shall not be exercisable after the expiration of the term of five
(5) years from the Date of Grant, as set forth in section 1(b) hereof.
11.    Withholding upon Exercise. The Company reserves the right to withhold, in
accordance with any applicable laws, from any consideration payable to Optionee
any taxes required to be withheld by Federal, state or local law as a result of
the grant or exercise of this option. If the amount of any consideration payable
to Optionee is insufficient to pay such taxes or if no consideration is payable
to Optionee, upon request of the Company, Optionee shall pay to the Company in
cash an amount sufficient for the Company to satisfy any Federal, state or local
tax withholding requirements it may incur as a result of the grant or exercise
of this option.
12.    Severability. Any word, phrase, clause, sentence or other provision
herein which violates or is prohibited by any applicable law, court decree or
public policy shall be modified as necessary to avoid the violation or
prohibition and so as to make this Agreement enforceable as fully as possible
under applicable law, and if such cannot be so modified, the same shall be
ineffective to the extent of such violation or prohibition without invalidating
or affecting the remaining provisions herein.
13.    Non-Waiver of Rights. The Company’s failure to enforce at any time any of
the provisions of this agreement or to require at any time performance by
Optionee of any of the provisions hereof shall in no way be construed to be a
waiver of such provisions or to affect either the validity of this agreement, or
any part hereof, or the right of the Company thereafter to enforce each and
every provision in accordance with the terms of this agreement.
14.    Entire Agreement; Amendments. No modification, amendment or waiver of any
of the provisions of this agreement shall be effective unless in writing
specifically referring hereto and signed by the parties hereto. This agreement
supersedes all prior agreements and understandings between Optionee and the
Company to the extent that any such agreements or understandings conflict with
the terms of this agreement.    
15.    Assignment. This agreement shall be freely assignable by the Company to
and shall inure to the benefit of, and be binding upon, the Company, its
successors and assigns and/or any other entity which shall succeed to the
business presently being conducted by the Company.
16.    Governing Law. To the extent that Federal laws do not otherwise control,
all determinations made, or actions taken pursuant hereto shall be governed by
the laws of the state of New York, without regard to the conflict of laws rules
thereof.


[Signature Page Follows]




4/5

--------------------------------------------------------------------------------











IN WITNESS WHEREOF, the Company has caused this Agreement to be executed on its
behalf by the undersigned officer pursuant to due authorization, and Optionee
has signed this Agreement to evidence his acceptance of the option herein
granted and of the terms hereof, all as of the date hereof.


COMPANY:
TRAVELZOO
By: _____________________________
Name: Ralph Bartel
Title: Chairman
Date: June 22, 2018


OPTIONEE:
By: _____________________________

Name: Michael Peterson
Title: Chief Technology Officer

Date: June 22, 2018


5/5